I concur in the reversal and remanding of this case. In my opinion, however, all parties obtaining water from the water district were necessary parties defendant to the litigation. There is a doubt in my mind as to whether the Comanche Irrigation Company could acquire, by prescription or otherwise, riparian rights unless it was the owner of riparian lands. Riparian rights are appurtenant only to riparian lands. Richter v. Granite Mfg. Co., 107 Tex. 58, 174 S.W. 284, L.R.A. 1916A, 504. Riparian rights are subject to the statute of limitation. Martin v. Burr, 111 Tex. 57, 228 S.W. 543.
In my opinion, neither the Comanche Irrigation Company nor the Water Improvement District owned the riparian rights of the lands in the district. Parker v. El Paso County Water Imp. Dist. No. 1, *Page 925 116 Tex. 631, 297 S.W. 737, in Court of Civil Appeals, 260 S.W. 667.
In this case, in my opinion, by the decree in the litigation to which they were not parties, the rights of the owners of riparian land in the district have been necessarily and directly affected.